Citation Nr: 0841329	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  07-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for right patellofemoral 
syndrome.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran had active service from July 2001 to January 
2004.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

Patellofemoral syndrome of the right knee developed in 
service.  


CONCLUSION OF LAW

The criteria for service connection for right patellofemoral 
syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The Board herein grants the veteran's appealed claim for 
service connection for right patellofemoral syndrome.  
Because this constitutes a complete grant of the claim on 
appeal, there is no reasonable possibility that any notice or 
development assistance would further this claim.

II.  Service Connection for Right Patellofemoral Syndrome

The veteran has contended in effect that he developed a right 
knee disorder, consisting of patellofemoral syndrome, in 
service in the Marine Corps.  He clarified in his VA Form 9 
that he did not have surgery on the right knee prior to 
service (contrary to the RO's conclusion in the appealed July 
2006 decision and a March 2007 Statement of the Case), and 
that he first had difficulties with his right knee during 
military service.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay statements may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability which may reasonably be 
observed by laypersons.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has herein found the veteran's 
statements, particularly upon recent VA examinations, to be 
reasonably consistent with, and supportive of, the recent 
medical findings, diagnoses, and opinions on etiology, which 
are in turn supportive of the veteran's claim herein 
adjudicated.  

Service treatment records (STRs) reflect that the veteran was 
separated from service following an ongoing, extended period 
of treatment including hospitalization in a locked ward, for 
what was then characterized as an adjustment disorder with 
depressed mood.  The veteran has since been diagnosed 
variously with major depressive disorder with psychotic 
features, and bipolar disorder.  He is service connected for 
bipolar disorder, currently rated 30 percent disabling.  

Given this history, it is understandable that there was no 
service separation examination with a clinical evaluation to 
address right knee complaints.  However, the veteran's STRs 
show treatment in July 2003 for complaints of ongoing 
bilateral knee pain, with objective findings of possible 
right meniscal tear, with limited-duty and non-physical-
training status assigned for 14 days at that time.  A report 
of medical history for service separation in January 2004 
included a report of knee trouble, with difficulties in the 
morning and after long runs.  

A complete review of pre-service medical records in the file 
reveals that, despite a typographical error on one of the 
treatment documents, the veteran clearly had surgery on the 
left knee for anterior cruciate ligament repair as a result 
of a high school football injury, and had no surgery on the 
right knee.  There is no indication, from the totality of 
these pre-service records including from the Upstate Medical 
University Hospital, that the veteran had a right knee 
disorder prior to service.  

The veteran submitted his original, and only, claim for any 
service-connected condition in April 2006, claiming 
entitlement to service connection for a left knee condition, 
headaches, hypertension, and a mental disorder.  It appears 
clear that the veteran did not then consider his right knee 
condition to be of greatest concern, since he did not then 
claim it.  Rather, the right knee claim arose as an implied 
claim identified by the RO, based upon the veteran's June 
2006 VA orthopedic examination for compensation purposes.  

At that June 2006 examination, the veteran complained of 
bilateral knee pain, and asserted, in pertinent part, that he 
had injured the right knee, suffering a hyperextension, in 
the course of a hill-climbing run during basic training.  He 
complained of current right knee instability, morning 
stiffness, and pain when he gets up and stands on the leg at 
night.  He said prolonged sitting or kneeling also causes 
greater pain in the right knee.  Physical examination was 
mostly negative, with only some right peripatellar 
tenderness.  The examiner assessed, in pertinent part, right 
patellofemoral syndrome.  

Based on the veteran's cognizable, credible self-reported 
history of ongoing difficulties with the right knee since 
service, and the presence of in-service treatment and service 
separation history of ongoing right knee difficulty, as well 
as a current examination assessment of right patellofemoral 
syndrome, the Board finds that the preponderance of the 
evidence favors a grant of service connection for right 
patellofemoral syndrome.  38 C.F.R. § 3.303.  


ORDER

Service connection for right patellofemoral syndrome is 
granted.  



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


